Per Curiam.
Defendant appeals from the trial court’s denial of its motions for directed verdict and judgment notwithstanding the verdict. Such motions were based on defendant’s contention that there was no proof of negligence and that the proof established plaintiff guilty of contributory negligence as a matter of law.
A review of the record convinces this Court that jury questions were presented on the issues of negligence and contributory negligence.
Affirmed with costs to plaintiff.
Quinn, P. J., and McGregor and V. J. Brennan, J J., concurred.